      CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                            Case No. 15‐CR‐0106(1) (PJS/SER)
                                                       Case No. 19‐CV‐3055 (PJS)
                      Plaintiff,

 v.                                                              ORDER

 DANIEL ALFRED ADAMS,

                      Defendant.

       Defendant Daniel Adams pleaded guilty to Count 1 of a second superseding

indictment that charged him and others with conspiring to possess firearms in

furtherance of a drug‐trafficking crime in violation of 18 U.S.C. § 924(o).1 ECF No. 41

at 3‐5; ECF No. 377; ECF No. 508. The Court sentenced Adams to 120 months in prison

and three years of supervised release. ECF No. 508. Adams did not file a direct appeal.

       This matter is now before the Court on Adams’s motion under 28 U.S.C. § 2255

to vacate, set aside, or correct his sentence. Adams argues that his conviction is invalid

under United States v. Davis, 139 S. Ct. 2319 (2019).2 For the reasons that follow,




       1
       Count 1 charged a conspiracy “to possess firearms in furtherance of, and to
carry and to use firearms during an[d] in relation to, a drug trafficking crime . . . .” ECF
No. 41 at 3. For ease of discussion, the Court refers to this offense as conspiring to
possess firearms in furtherance of a drug‐trafficking crime.
       2
       Adams’s conviction became final more than one year before he filed his § 2255
motion. See 28 U.S.C. § 2255(f)(1). But the government does not dispute that Adams’s
motion is nevertheless timely under § 2255(f)(3).
     CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 2 of 7




Adams’s motion is denied. Because the motion presents only legal questions, no

evidentiary hearing is necessary. 28 U.S.C. § 2255(b); Thomas v. United States, 737 F.3d

1202, 1206‐07 (8th Cir. 2013).

       As noted, Adams pleaded guilty to violating 18 U.S.C. § 924(o). Section 924(o)

prohibits “conspir[ing] to commit an offense under subsection (c)”—that is, an offense

under 18 U.S.C. § 924(c). Section 924(c), in turn, prohibits using or carrying a firearm

during and in relation to, or possessing a firearm in furtherance of, either a “crime of

violence” or a “drug trafficking crime.” 18 U.S.C. § 924(c)(1)(A).

       Section 924(c) defines “crime of violence” in two alternative ways: (1) as a felony

that “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another” (§ 924(c)(3)(A)) and (2) as a felony that “by

its nature, involves a substantial risk that physical force against the person or property

of another may be used in the course of committing the offense” (§ 924(c)(3)(B)). In

Davis, the Supreme Court held that the second of these definitions, which is known as

the “residual clause,” is unconstitutionally vague. Davis, 139 S. Ct. at 2336.

       None of this has anything to do with Adams, however. Adams was not charged

with or convicted of conspiracy to possess firearms in furtherance of a crime of violence.

Instead, he was charged with and convicted of conspiracy to possess firearms in

furtherance of a drug‐trafficking crime. ECF No. 41 at 3‐5; ECF No. 508.



                                            -2-
     CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 3 of 7




      Adams nevertheless argues that his conviction is invalid under Davis. Pointing

to the language of § 924(o), Adams argues that, in a § 924(o) prosecution, the

government need only prove beyond a reasonable doubt that the defendant conspired

to commit “an offense under subsection (c)” and that the jury need not agree on which

type of offense was the object of the conspiracy. In other words, Adams argues that, at

least when prosecuted through the prism of § 924(o), possessing firearms in furtherance

of drug‐trafficking offenses and possessing firearms in furtherance of crimes of violence

are simply different means of committing the single “offense” of violating § 924(c). Cf.

Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (distinguishing between the elements

of a crime, which must be proved beyond a reasonable doubt, and the particular means

of committing the crime, which need not be proved beyond a reasonable doubt).

      As a result, Adams contends, his guilty plea constituted an admission to nothing

more than conspiring to commit the single, “generic” § 924(c) offense; it did not

constitute an admission that the specific object of the conspiracy was the possession of

firearms in furtherance of a drug‐trafficking conspiracy. That being the case, Adams

argues, the Court cannot examine his actual conduct to determine whether he conspired

to possess firearms in furtherance of a drug‐trafficking crime or whether he instead

conspired to possess firearms in furtherance of a crime of violence. And as a generic

§ 924(c) offense includes the now‐invalid crime of possessing firearms in furtherance of



                                           -3-
     CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 4 of 7




an unconstitutionally vague § 924(c)(3)(B) “crime of violence,” Adams contends, his

conviction is invalid.

       Although this argument is complex, it largely turns on a simple matter of

statutory interpretation: the meaning of § 924(o)’s reference to “an offense under

subsection (c).” According to Adams, § 924(c) defines one and only one “offense,” and

therefore when § 924(o) refers to “an offense under [§ 924(c)],” it must be referring to

that one and only offense.

       Adams is incorrect, for two reasons:

       First, nothing about the reference to “an offense under subsection (c)” implies

that § 924(c) defines only a single offense. To the contrary, the indefinite article “an” in

§ 924(o) is perfectly consistent with construing § 924(c) to define multiple offenses.

       Second, and more importantly, the Eighth Circuit has clearly held that § 924(c)

does, in fact, define multiple offenses, and not just multiple means of committing a

single offense:

              [T]o violate § 924(c)(1), the defendant must have committed
              either a “crime of violence” or a “drug trafficking crime.”
              We have previously concluded that these terms are
              alternative elements of § 924(c)(1), rather than means.
              United States v. Boman, 873 F.3d 1035, 1041 (8th Cir. 2017). In
              Williams’s case, this means that he “necessarily admitted”
              that he committed a drug trafficking crime when he pleaded
              guilty to violating § 924(c)(1). Id. (quoting Mathis, 136 S. Ct.
              at 2255).



                                              -4-
     CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 5 of 7




United States v. Williams, 926 F.3d 966, 970 (8th Cir. 2019).

       In this case, as noted, there is no doubt that Adams was charged with and

convicted under § 924(o) of conspiring to commit the § 924(c) offense of possessing

firearms in furtherance of a drug‐trafficking crime. See ECF No. 41 at 3‐5. The § 924(c)

offense of possessing firearms in furtherance of a drug‐trafficking crime is separate

from the § 924(c) offense of possessing firearms in furtherance of a crime of violence.

Williams, 926 F.3d at 970. And, as discussed above, § 924(o)’s reference to “an offense

under subsection (c)” does not alter the fact that § 924(c) defines multiple offenses. In

short, by pleading guilty to Count 1 of the second superseding indictment, Adams

necessarily admitted that he conspired to possess firearms in furtherance of a drug‐

trafficking crime. Davis is therefore irrelevant to his case.

       Adams also argues that the government should be judicially estopped from

arguing that § 924(c) defines multiple crimes, contending that the government argued

otherwise in response to his codefendant Anthony Doss’s motion to dismiss Count 1 as

duplicitous. The Court disagrees.

       To begin with, “it is ‘well settled that the Government may not be estopped on

the same terms as any other litigant’ because ‘[w]hen the Government is unable to

enforce the law because the conduct of its agents has given rise to an estoppel, the

interest of the citizenry as a whole in obedience to the rule of law is undermined.’”



                                             -5-
      CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 6 of 7




United States v. Grap, 368 F.3d 824, 830‐31 (8th Cir. 2004) (quoting Heckler v. Cmty. Health

Servs. of Crawford Cty., Inc., 467 U.S. 51, 60 (1984)).

       Setting that aside, Adams misunderstands the arguments that were made by

Doss and the government. Doss contended that Count 1 was duplicitous because it

charged two separate crimes—specifically, a conspiracy to possess firearms in

furtherance of a drug‐trafficking crime and a conspiracy to carry and use firearms

during and in relation to a drug‐trafficking crime. ECF No. 143 at 1‐2. In other words,

Doss’s motion focused on the possession element of the offense, not on the nature of the

crime for which the firearm was possessed. For its part, the government acknowledged

that § 924(c) does define more than one offense, and thus that it is possible for a

defendant to be charged with multiple crimes under § 924(c). ECF No. 280 at 15. The

government opposed Doss’s motion because Count 1 did not, in fact, charge him with

two crimes under § 924(c), but instead charged him with one crime (conspiracy) under

§ 924(o). Id. Clearly, then, there is no basis for estopping the government from arguing

that § 924(c) defines multiple offenses.

       For these reasons, Adams’s § 2255 motion is denied.

                                            ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:



                                               -6-
    CASE 0:15-cr-00106-PJS-SER Document 586 Filed 07/31/20 Page 7 of 7




     1.     The motion of defendant Daniel Alfred Adams to vacate, set aside, or

            correct his sentence under 28 U.S.C. § 2255 [ECF No. 575] is DENIED.

     2.     No certificate of appealability will issue.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 31, 2020                         s/Patrick J.Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -7-
